UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1258


LEJUANA ALICE MORGAN,

                Plaintiff – Appellant,

          v.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:13-cv-00137-SGW-RSB)


Submitted:   October 31, 2014              Decided:   November 6, 2014


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas E. Strelka, STRICKLAND, DIVINEY & STRELKA, Roanoke,
Virginia, for Appellant. Michael J. Finney, James J. O’Keeffe,
GENTRY LOCKE RAKES & MOORE LLP, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lejuana    Morgan     appeals    from   a    district      court   order

granting      summary     judgment    against    her   in    a    civil    action   for

employment discrimination and retaliation brought pursuant to 42

U.S.C.    §    12101     (2012).     Morgan    also    challenges      the   district

court’s denial of her motion for leave to amend her complaint in

order to add a claim for failure to accommodate her disability.

               We review the district court’s order granting summary

judgment de novo.           Evans v. Technologies Applications & Serv.

Co., 80 F.3d 954, 958 (4th Cir. 1996).                 In doing so, we construe

the facts in the light most favorable to Morgan and give her the

benefit       of   all   reasonable     inferences.         See    Carnell    Constr.

Corp. v. Danville Redevelopment & Hous. Auth., 745 F.3d 703, 716

(4th Cir. 2014).          Summary judgment is appropriate when “there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                         Fed. R. Civ. P.

56(a).        Summary judgment will be granted unless “a reasonable

jury could return a verdict for the nonmoving party” on the

evidence presented.           Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).          “Conclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

[the nonmoving party’s] case.”                Thompson v. Potomac Elec. Power

Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation marks

omitted).

                                          2
               Because     Morgan       presented         no     direct     evidence        of

discrimination or retaliation, we analyze her claim under the

familiar       burden-shifting       framework           established        in     McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).                                See Heiko v.

Colombo Savings Bank, F.S.B., 434 F.3d 249, 248 (4th Cir. 2006)

(discrimination); Hooven–Lewis v. Caldera, 249 F.3d 259, 271–74

(4th    Cir.     2001)    (retaliation).            The        sole     issue     on    appeal

relating to summary judgment is whether Morgan demonstrated that

Wells     Fargo’s       proffered     reasons           for     her     termination       were

pretextual.       A plaintiff can prove pretext by showing that the

defendant’s “explanation is unworthy of credence or by offering

other forms of circumstantial evidence sufficiently probative of

. . . discrimination [or retaliation].”                        Mereish v. Walker, 359
F.3d 330,    336     (4th    Cir.     2004)         (internal        quotation      marks

omitted).        “[A]    plaintiff’s        prima       facie     case,    combined       with

sufficient       evidence       to   find        that     the     employer’s       asserted

justification is false, may permit the trier of fact to conclude

that     the    employer        unlawfully        discriminated.”                Reeves     v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000).

               Morgan     failed     to      establish           that     Wells        Fargo’s

legitimate,        non-retaliatory           reasons           for      terminating        her

employment were pretext for discrimination or retaliation.                                 The

record     reveals       that    Morgan     violated           Wells     Fargo’s       clearly

articulated      attendance       policy.         Although       Morgan’s        termination

                                             3
occurred     shortly       after       she   informed      Wells     Fargo    that     she

suffered from alcoholism, the record indicates that Wells Fargo

decided    to    terminate       her    employment      before      she   revealed     her

alcoholism.            Moreover,        temporal     proximity        alone     is     not

sufficient      to    establish     that      her   alcoholism      was   a   “but    for”

cause of her termination.                 Dugan v. Albemarle Cnty. Sch. Bd.,

293 F.3d 716, 722 (4th Cir. 2002).                  We thus affirm the district

court’s grant of summary judgment.

            Morgan next contends that the district court erred in

denying her motion for leave to amend the complaint in order to

add an additional claim for failure to accommodate.                           We review

the district court’s denial of a motion for leave to amend a

pleading     for     abuse   of     discretion.            Public    Employees’       Ret.

Ass’n v. Deloitte & Touche, LLP, 551 F.3d 305, 313 n.3 (4th Cir.

2009).     “[L]eave to amend a pleading should be denied only when

the amendment would be prejudicial to the opposing party, there

has been bad faith on the part of the moving party, or the

amendment would have been futile.”                    Laber v. Harvey, 438 F.3d
404, 426 (4th Cir. 2006).

            We       use   the     same      burden-shifting        framework    as     in

Morgan’s discrimination and retaliation claims to analyze her

proposed claim for failure to accommodate under the ADA.                               See

Hooven-Lewis, 249 F.3d    at     267-71    (4th    Cir.    2001).      Just    as

Morgan’s discrimination and retaliation claims fail for lack of

                                              4
pretext, so too would her failure to accommodate claim.                          We

therefore     find    that   the     district    court    did     not   abuse   its

discretion    in     refusing   to    grant     Morgan    leave    to   amend   her

complaint to add a claim for failure to accommodate because such

a claim would have been futile.

            Accordingly, we affirm the district court’s order.                   We

dispense     with    oral    argument    because        the    facts    and   legal

contentions    are    adequately      presented    in    the    materials     before

this Court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                         5